       Case 1:19-cr-00904-RA Document 25 Filed 06/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------- X
                                     :
 UNITED STATES OF AMERICA            :
                                     :                (PROPOSED)
           - v. -                    :                AMENDED ORDER
                                     :
TIQUAN REESE,                        :
    a/k/a “AlphaCVV,”                :                19 Cr.
                                     :                904(RA-1)
                                     :
                  Defendant.         :
 ----------------------------------- X


            WHEREAS, the United States of America seeks to provide

in unredacted form certain documents pursuant to Rule 16 of the

Federal Rules of Criminal Procedure; and

            WHEREAS, some material that the Government seeks to

provide contains sensitive information, including identification

information, related to specific individuals; and

            WHEREAS,      the     Government    is    willing,     under     the

conditions set forth below, to produce such materials;

            IT IS HEREBY agreed, by and between the United States

of   America,    Geoffrey   S.     Berman,   United   States     Attorney,    by

Danielle    M.   Kudla,     Assistant      United    States    Attorney,     and

defendant Tiquan Reese, a/k/a “AlphaCVV,” by and through his

attorney, Ariel Werner, that:

            1.    Any           material       reflecting          sensitive

identification information (including, but not limited to,


        United States v. Reese, et al., 19 Cr. 904 (RA)
                     Protective Order — Page 1
         Case 1:19-cr-00904-RA Document 25 Filed 06/04/20 Page 2 of 4



 names, addresses, dates of birth, Social Security numbers,

 driver’s license information, and telephone numbers) produced

 by   the Government      in   this     action    is    deemed    “Confidential

 Information” and shall be so identified by the Government.

             2.      Confidential       Information          disclosed    to     the

defendant or to his counsel during the course of proceedings in

this action:

             (a)          Shall    be   used     by    the    defendant    and   his

counsel only for purposes of the defense of this action;

             (b)          Shall be maintained in a safe and secure

manner by the defendant and his counsel; and shall not be disclosed

in any form by the defendant; and shall not be disclosed in any

form by defense counsel except as set forth in paragraph 2(c)

below;

             (c)          May be disclosed by defense counsel only to

the following persons (hereinafter “Designated Persons”):

             (i)               investigative, secretarial, clerical,

and paralegal student personnel, or any interpreter or translator,

employed full-time or part-time by the defendants’ counsel;

             (ii)                 independent           expert           witnesses,

investigators, or advisors retained by the defendants’ counsel in

connection with this action;

             (iii)                 such other persons as hereafter may be

authorized by the Court upon motion by the defendants; and

          United States v. Reese, et al., 19 Cr. 904 (RA)
                       Protective Order — Page 2
          Case 1:19-cr-00904-RA Document 25 Filed 06/04/20 Page 3 of 4



              (d)           Shall either be returned to the Government

following the conclusion of the trial of the above-referenced

action or upon the defendant’s sentencing or upon the conclusion

of any appeals, or maintained by defendant’s counsel as required

by counsel’s duties and responsibilities as counsel, as the case

may be, provided that the defendant and his counsel maintain the

Confidential Information in accordance with Paragraph 2(b).

              3.     Defense counsel shall provide a copy of this Order

to   Designated       Persons       to        whom    she    discloses   Confidential

Information pursuant to paragraph 2(c).                      Prior to disclosure of

Confidential        Information      to       Designated      Persons,   pursuant    to

paragraph 2(c), any such Designated Person shall agree to be

subject to the terms of this Order by signing a copy hereof and

providing such copy to the Government and the defendant’s counsel.

              4.     The    provisions           of   this    Order   shall    not   be

construed as preventing the disclosure of any information in any

motion,     hearing,       trial,        or     sentencing     proceeding     held   in

connection with the above-referenced action or to any District

Judge or Magistrate Judge of this Court for purposes of the above-

referenced action.

              5.     With respect to Confidential Information, any

filings with any court shall be governed by Rule 49.1 of the

Federal Rules of Criminal Procedure.

       6.      The provisions of this order shall not terminate at

            United States v. Reese, et al., 19 Cr. 904 (RA)
                         Protective Order — Page 3
     Case 1:19-cr-00904-RA Document 25 Filed 06/04/20 Page 4 of 4



the conclusion of this criminal prosecution and the Court will

retain    jurisdiction   to    enforce    this    Order    following

termination of the case.



Dated:     New York, New York
           June 3, 2020


 GEOFFREY S. BERMAN
 United States Attorney for the
 Southern District of New York




 By:
    Danielle M. Kudla
    Assistant United States Attorney



   ___________________________
   Ariel Werner
   Attorney for Tiquan Reese

                                 SO ORDERED:


                                 _________________________________
                                 THE HONORABLE RONNIE ABRAMS
                                 UNITED STATES DISTICT
                                 JUDGE SOUTHERN DISTRICT OF
                                 NEW YORK




         United States v. Reese, et al., 19 Cr. 904 (RA)
                      Protective Order — Page 4
